          Case 1:18-cr-00032-DLF Document 96 Filed 01/30/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

            v.
                                                          Crim. No. 18-CR-32-2 (DLF)
 CONCORD MANAGEMENT AND
 CONSULTING LLC

                 Defendant.


    GOVERNMENT’S MOTION FOR LEAVE TO FILE PARTIALLY UNDER SEAL

       The United States of America respectfully moves for leave to file under seal a portion of

its opposition to defendant Concord Management and Consulting LLC’s motion for approval to

disclose discovery pursuant to the protective order (Dkt. No. 77). In connection with its motion,

Concord filed a sealed submission. Dkt. No. 77, at 19 (referencing sealed Exhibit B). The

government requests permission to file its response to that submission under seal for the same

reasons that justified the sealing of Concord’s filing.

                               Respectfully submitted,

ROBERT S. MUELLER, III                                       JESSIE K. LIU
Special Counsel                                              United States Attorney

By: /s/                                                      By: /s/
Michael R. Dreeben                                           Jonathan Kravis
Jeannie S. Rhee                                              Deborah Curtis
Adam C. Jed                                                  Kathryn Rakoczy
950 Pennsylvania Avenue NW                                   555 Fourth Street NW
Washington, D.C. 20530                                       Washington, D.C. 20530
Telephone: (202) 616-0800                                    Telephone: (202) 252-6886
           Case 1:18-cr-00032-DLF Document 96 Filed 01/30/19 Page 2 of 2



JOHN C. DEMERS
Assistant Attorney General for National Security

By: /s/
Heather N. Alpino
U.S. Department of Justice
National Security Division
950 Pennsylvania Ave. NW
Washington, D.C. 20530
Telephone: (202) 514-2000

                             CERTIFICATE OF SERVICE

        I hereby certify that on January 30, 2019 I caused a copy of the foregoing motion

for leave to file partially under seal to be transmitted to Katherine Seikaly and Eric

Dubelier, counsel of record for Concord Management and Consulting LLC, via email and

first class mail.



                                                      By: /s/
                                                      Jonathan Kravis
                                                      Assistant United States Attorney
                                                      555 Fourth Street NW
                                                      Washington D.C. 20530
                                                      (202) 252-6886




                                                  2
